Citation Nr: 1136469	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-07 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran's death due to injury sustained in a July 2007 motor vehicle accident was the result of willful misconduct, so as bar of entitlement to Dependency and Indemnity Compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's mother


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had six years, nine months, of military service prior to his death in July 2007.  Among his awards and decoration, the Veteran received a Purple Heart.  

The Appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Philadelphia, Pennsylvania Regional Office and Insurance Center (ROIC) of the Department of Veterans Affairs (VA) that the service member's death was due to the abuse of alcohol and that the willful misconduct precluded a grant of service connection for the cause of the service member's death.  

The Appellant sought a hearing before the Board.  The requested Board hearing was conducted by videoconference with the witnesses testifying from the Atlanta, Georgia RO.  Jurisdiction of the claims files has been transferred to the Atlanta, Georgia Regional Office.
 

FINDINGS OF FACT

1.  The Veteran was injured in combat, including traumatic brain injuries sustained in two or more incidents involving improvised explosive device blasts, but the extent and nature of the Veteran's combat injuries and the severity of the residuals of those injuries is primarily known only through lay evidence, as the Veteran's service treatment records cannot be located.  

2.  The Appellant submitted medical opinions stating that it is more likely than not that the Veteran suffered from residuals of traumatic brain injury and a psychiatric disorder following his tour of combat and combat injuries, and that the Veteran's decision-making was impaired by these disorders, and that it is more likely than not that the Veteran's alcohol use was a symptom of and secondary to the combat-related disorders.
 

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's death was not the result of willful misconduct, and the Appellant is entitled to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 105(a), 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because the decision below is favorable to the Appellant, discussion of the actions VA has taken to meet the duties to notify and assist the Appellant is not necessary.  

Governing Laws and Regulations 

The Appellant is seeking compensation benefits as the surviving spouse of a Veteran who died during active service.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  "In line of duty" means an injury, disease, or death incurred during a period of active military service unless such injury or disease was the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.1(m)(2010). 

In this case, it is uncontroverted that the Veteran had been drinking alcoholic beverages in the hours prior to his death in a motor vehicle accident in July 2007.  Analysis of the Veteran's blood obtained during the investigation of his death disclosed that the Veteran's blood alcohol was .285.  For purposes of VA determinations, if an individual's blood alcohol level is 0.08 or more, a presumption is established that the person was under the influence of intoxicating liquor.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Ch. 1, Sec. D, ¶16(c).   

Compensation benefits administered by VA are not available to the survivors of a Veteran whose death was the result of willful misconduct.  See 38 U.S.C. § 1310(a); see also 38 C.F.R. § 3.1(d)(1).  Willful misconduct is defined as "an act involving conscious wrongdoing or known prohibited action."  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  See 38 C.F.R. § 3.1(n).  For VA purposes, the simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  

In this case, the service department investigating officer provided an initial summary of the investigation into the Veteran's death in October 2007, some three months after the Veteran's death.  The investigator's initial report noted that the proximate cause of the Veteran's death was not the fact that the Veteran was driving while intoxicated, but, rather, was fact that the Veteran was not restrained by a seat belt.  The investigator recommended that the Veteran's death be considered in line of duty.  

A more complete November 2007 summary of the investigation identified six factors that contributed to the accident resulting the Veteran's death.  The investigator concluded that the Veteran's intoxication and subsequent death in a motor vehicle accident was more likely the result of impaired judgment due to lack of sleep and residuals of combat injuries or simple negligence rather than due to misconduct or willful negligence.  The description of the accident reflects that the driver airbags worked, and would have saved the Veteran's life, if he had been restrained.  However, the investigation did not reveal whether the Veteran failed to use the seatbelt or whether the seatbelt failed as a result of the accident, and the investigator was unable to make a determination as to that fact.  

In December 2007, legal review of the Line of Duty (LOD) investigation report was conducted.  The reviewer concluded that the investigating officer's determination that the Veteran's death be considered in line of duty was not legally sufficient.  It was noted that oxycodone was prescribed for the Veteran, and that a container of oxydocone was found in the Veteran's car.  The reviewer noted that an individual who is taking oxycodone is not supposed to use alcohol.  The reviewer also noted that, under Army regulations, a physical condition that causes increased susceptibility to alcohol does not excuse misconduct.  The reviewer determined that the circumstances required application of the regulation which specifies that injury or death resulting from alcohol intoxication is due to misconduct.

In April 2008, a second legal opinion was issued as to the sufficiency of the investigating officer's recommendation that the Veteran's death be considered in line of duty.  The April 2008 legal opinion noted that the LOD investigator's recommendation must be supported by "a greater weight of evidence" than the evidence supporting "intentional misconduct or willful negligence."  The legal opinion stated that the investigating officer's recommendation was "legally objectionable" as it did not conform to regulations requiring a finding of misconduct if there is injury or death of a soldier whose intoxication was voluntary.  The legal opinion noted that the Veteran's medical records were devoid of evidence that a diagnosis of PTSD was assigned.  

Finally, in July 2008, a year after the Veteran's death, the service department used a final determination as to line of duty in the Veteran's case.  The determination was that the Veteran's death was not in the line of duty because it was a result of the Veteran's own misconduct.  See 28 July 2008 Memorandum by Order of the Secretary of the Army.  

The Board notes that a service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  (Emphasis added).  38 C.F.R. § 3.1(n).  However, as explained further below, the standards governing VA determinations as to whether use of alcohol bars receipt of benefits are different that a service departments standards for line of duty determinations, so a service department finding that injury, disease or death was due to misconduct is not binding on VA.  VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Ch. 1, Sec. D, ¶17(c).   

In particular, 38 U.S.C.A. § 105(a) establishes a presumption in favor of a finding of line of duty.  If it is determined that an exception does apply (such as willful misconduct), and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  In this case, it is would be particularly difficult to find that a preponderance of the evidence was against the presumption that the Veteran's death was in line of duty, since his medical records, with the exception of a few pages, cannot be located.  

The laws and regulations governing VA's determination as to whether there is "willful misconduct" are different than regulations governing determinations of line of duty or misconduct by a service department.  As further described below, the laws and regulations governing the determination in this case are complex.  In general, service connection may not be granted for any disorder or death which is a result of willful misconduct or abuse of alcohol or drugs, even if directly incurred in service.  38 U.S.C. § 1110.  

The statute also precludes service connection for a disability that results from primary alcohol abuse (defined by the U.S. Court of Appeals for the Federal Circuit to mean a disability "arising during service from voluntary and willful drinking to excess.").  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  The Federal Circuit noted in Allen that in addition to the bar erected in section 1110 for compensation resulting from abuse of alcohol, 38 U.S.C. § 105(a) expressly provides that an injury or disease incurred during active service is not deemed to have been incurred "in line of duty" if the injury or disease is "a result of the person's own ... abuse of alcohol or drugs."  Id. at 1377.  The Federal Circuit concluded that both 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 105(a) reflect a clear Congressional intent that service connection may not be awarded for a primary alcohol abuse disability.  Id.

In contrast, the Federal Circuit has held that 38 U.S.C. § 1110 does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed.Cir.2001).  Secondary service connection shall be awarded for disabilities that are "proximately due to or the result of a service connected disease or injury."  38 C.F.R. § 3.310(a).  The Federal Circuit stated that section 1110 "only permit[s] compensation . . .  where there is . . . a causal relationship between a service-connected disability, such as PTSD, and an alcohol or drug abuse disability."  Id.  The Federal Circuit stated further:

Veterans can only recover if they can adequately establish that their alcohol or drug abuse disability is secondary to or caused by their primary service-connected disorder.  We foresee that such compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability.

Id. at 1381.  The Court reasoned that when an alcohol abuse disability arises as a direct result of a service-connected psychiatric condition, such a disability fits within section 1110's words that compensation may be paid "for a disability resulting from . . .  disease contracted in line of duty" and does not fit within the express exclusion of 38 U.S.C.A. § 1110 from compensation that a disability may not be compensated if it is a result of the Veteran's "abuse of alcohol or drugs."  Id. at 1377-78.  The Federal Circuit noted that a "disability resulting from" or as "a result of," as used in section 1110 reflects a Congressional intent that the cause of the alcohol-related disability determines whether the alcohol-related disability may be compensated under the statute.  Id. at 1376.  The Federal Circuit stated that the two categories of causation are mutually exclusive: Either the alcohol-related disability is due to voluntary abuse of alcohol and therefore noncompensable or it is due to a service-connected condition in which case the alcohol abuse is involuntary and the disability is compensable.  Id. at 1377.

In this case, the Appellant contends that the Veteran was entitled to service connection for residuals of traumatic brain injuries, to include a psychiatric disorder, at the time of his death.  The available official service treatment records, personnel records, and accident investigation records demonstrate that the Veteran was injured in at least one explosive device blast, and there is lay evidence that the Veteran experienced at least one or two other IED blast incidents.  The medical records reflect that the Veteran sought treatment for severe headaches on several occasions.  On one occasion, viral meningitis was diagnosed.  No cause for headache complaints, other than the past history of exposure to IED blasts, was identified on the other occasions when the Veteran sought treatment for headaches.  

Only a few pages of Veteran's service treatment records have been located.  The preponderance of the available medical evidence, medical opinion, lay statements, and official service department records, establishes that the Veteran was entitled for service connection for residuals of traumatic brain injury (TBI) at the time of his death.

There are statements by several lay observers who have described symptoms the Veteran displayed after his return to the United States after the end of his combat tour in Iraq.  These statements are uniformly favorable to the Appellant's contention that the Veteran manifested a psychiatric disorder.    

The medical opinions of record further state that the Veteran's TBI residuals resulted in headaches, impaired judgment, and a psychiatric disorder, at a minimum.  The medical opinions state that it is at least as likely as not that the Veteran used alcohol in excess in an attempt to reduce some TBI symptoms, and as a result of impaired judgment.  There is no evidence unfavorable to the contention, other than the notation in one of the legal opinions that no diagnosis of posttraumatic stress disorder (PTSD) was noted in the Veteran's service treatment records.  As no service treatment records are available for the Board's review, this notation in the legal opinion is of little unfavorable weight.  The evidence is at least in equipoise to establish that alcohol abuse was secondary to a service-connected combat injury.  As such, the Veteran's ingestion of alcohol prior to the fatal accident is not considered "willful" and is not considered undertaken to enjoy the intoxicating effects.  Therefore, the Veteran's excessive intake of alcohol prior to the fatal accident is not a bar to receipt of VA compensation benefits by his survivors.  

The simple drinking of alcoholic beverage is not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).  

The medical and lay evidence also establish that the Veteran's impaired judgment, such as his failure to go home to sleep after several days of duty which allowed him little sleep, his possible failure to use his seat belt, his decision to drive while intoxicated rather than accept a ride from a friend, are at least as likely as not related to TBI residuals and would not constitute "willful" misconduct.  

Other factual findings which the service department discussed in its determination that the Veteran's death was the result of misconduct are not supported by a preponderance of the evidence.  For example, the service department determined that the Veteran's use of oxycodone while ingesting alcohol prior to the fatal crash constituted misconduct.  The records supplied by the service department reflect that the Veteran had a bottle of oxycodone in his vehicle at the time of the crash.  However, the records supplied by the service department do not include a medical determination that the Veteran had the active ingredients in oxycodone in his blood at the time of the crash.  The service treatment records which might indicate whether the Veteran was advised not to mix oxycodone use and alcohol use are not of record.  The Board finds that the preponderance of the evidence does not support a factual finding that the Veteran had ingested oxycodone while using alcohol in the hours prior to the fatal crash.  Even if such fact were proved by the appropriate laboratory testing, it would be difficult to explain how a preponderance of the evidence supported a finding that the use of the two substances was "willful" misconduct, where the medical evidence indicates that the Veteran's judgment was impaired by service-connected TBI residuals, including a psychiatric disorder, and the Veteran was known to have been able to get only a few hours of sleep during assigned duties in the 72 hours prior to the fatal accident.   

Evidence clearly establishing that there was a wanton and reckless disregard of the probable consequences in vehicular accident is generally the decisive factor in a willful misconduct determination.  In vehicular accident cases, all factors such as evidence of excessive speed, improper diversion of attention to companions, or use of intoxicants, and so on, should be considered.  See M21-1MR, Part III, Subpart v, Ch. 1, Sec. D, ¶17(b).  In this case, although the Veteran's blood alcohol level was more than three times the legal limit, the individuals who observed him in the hours prior to the fatal accident who were questioned indicated that the Veteran did not appear to be intoxicated.  These observations were a factor in the determination of the investigator who conducted initial investigation that the Veteran's use of alcohol was not willful as to constitute willful negligence.  

The fact that individuals in the service department with different types of training reached contradictory conclusions as to whether the Veteran's fatal crash was a result of misconduct reflects the complexity of such a determination, even where the Veteran's blood alcohol level is several times the legal limit.  The governing VA statutes and regulations are more favorable to a determination that the Veteran's accident was in line of duty than the service department regulations applied in this case.  In particular, VA must consider the likelihood that the Veteran had a service-connected disability and the likelihood that his alcohol use, including on the day of the fatal accident, was related to such service-connected disability.  In this case, there is overwhelming evidence that the Veteran served in combat and was injured in combat, and significant evidence that he manifested service-connected disability at the time of the events leading up to the fatal crash.  The evidence is at least in equipoise to warrant a finding that the Veteran's excessive use of alcohol was secondary to service-connected disability.  The Appellant is entitled to a determination that the cause of the Veteran's death is connected to his service.  


ORDER

The appeal for service connection for the cause of the Veteran's death is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


